Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. patent No. 10,049,483 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 - 24, 27- 28, 31-33, and 38- 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20070142548, further in view of US20100056819.

US20070142548 discloses a predetermined, low weight loading of nanotubes is added to a substantially volatile solvent which is contained within a beaker or other vessel. In one embodiment, ethyl alcohol (EtOH) is a used as the volatile solvent, owing to its relatively high volatility and its low viscosity compared to the polymer resin. However, in alternative embodiments, other volatile solvents may be used, such as, in non-limiting embodiments, other alcohols and acetone. The size, and loading fraction of the nanotubes, may be varied, as discussed above([0053]). The CNTs 102B may comprise single walled carbon nanotubes (SWNTs) and/or multiple walled carbon nanotubes, MWNTs([0044]).The reinforcement material comprises carbon nanotubes (CNTs), which are first added to a substantially volatile solvent such as ethyl alcohol (EtOH). A sonication technique is then utilized to disperse the CNT's within the solvent. The dispersed solution is then mixed with the resin using the magnetic mixing technique described above. A further sonication technique may be utilized to disperse the CNTs 
But  it  is  silent  about  that  the  nanomaterial further  comprising  graphene oxide.
US20100056819 discloses a graphene oxide sheet synthesized via various processes such as providing graphite and intercalating the graphite with a non-oxidizing agent, a supercritical fluid or a dispersant followed by the application of an oxidizing agent (abs, [148-152], [163-168]). An NGP may be viewed as a flattened sheet of a carbon nano-tube (CNT), with a single-layer NGP corresponding to a single-wall CNT and a multi-layer NGP corresponding to a multi-wall CNT. Although practical electronic device applications for graphene are not envisioned to occur within the next 5-10 years, its application as a nano filler in a composite material is imminent. However, the availability of processable graphene sheets in large quantities is essential to the success in exploiting composite and other applications for graphene. The present patent application addresses issues related to the production of processable or dispersible 
Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  at the  time of  invention  to  use graphene  oxide  in the  nanomaterial,  motives  by that  fact  that US20100056819  discloses that graphene  oxide is  corresponds  to  CNT  and it  has  desired application  filed  and  availability([0005]). 
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as 
Regarding claim 22, US20070142548 discloses that polyester is used  to  make  composite([0014]).
Regarding claims 19-20 and 23, US20070142548 discloses that the nano-scale reinforcements 102 may comprise nanoparticles 102A of elements, oxide and non-oxide ceramics, metallic alloys and intermetallics, or combinations thereof. In preferred embodiments, the nanoparticles 102A may comprise Titanium Dioxide, Yttrium Oxide, Zinc Oxide, Silicon Carbide, and Carbon or combinations thereof([0042]).
Regarding claims 24, 28, 31 - 32, 38, 43 - 44, and 46 - 48, US20070142548 discloses methods for reinforcement of polymer matrices with low concentrations of uniformly dispersed at least one nanomaterials such as 102A and 102B. The SWNTs are provided at loadings of approximately 0.02 to 0.1 wt %([0044]). The nano-scale reinforcements 102 may comprise nanoparticles 102A of elements, oxide and non-oxide ceramics, metallic alloys and intermetallic, or combinations thereof. In preferred embodiments, the nanoparticles 102A may comprise titanium dioxide, Yttrium Oxide, Zinc Oxide, Silicon Carbide, and Carbon or combinations thereof. The nanoparticles 102A are provided in the range of approximately 0.2 to 1.5 wt %, more preferably less than about 1 wt %. In an alternative embodiment, the nanoparticles 102A are provided in the range of approximately 0.2 to 0.5 wt %([0042]). The nano-scale reinforcement 102 may comprise carbon nanotubes ([0043]). The CNTs 102B may comprise single walled carbon nanotubes (SWNTs) and/or multiple walled carbon nanotubes, MWNTs. 
US20070142548 discloses a predetermined, low weight loading of nanotubes is added to a substantially volatile solvent which is contained within a beaker or other vessel. In one embodiment, ethyl alcohol (EtOH) is a used as the volatile solvent, owing 
But  it  is  silent  about  that  the  nanomaterial further  comprising  graphene oxide.

Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  at the  time of  invention  to  use graphene  oxide  in the  nanomaterial,  motives  by that  fact  that US20100056819  discloses that graphene  oxide is  corresponds  to  CNT  and it  has  desired application  filed  and  availability([0005]). 
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 27, US20070142548 discloses  that  sonication technique may be utilized to disperse the CNTs within the resin([0018]).

Regarding claims 39, 42 and 45, US20070142548 discloses that the nanoparticles 102A are provided in the range of approximately 0.2 to 1.5 wt %, more preferably less than about 1 wt %. In an alternative embodiment, the nanoparticles 102A are provided in the range of approximately 0.2 to 0.5 wt %([0042]). The carbon nanotubes 102B are provided in the range of approximately 0.01 to 0.1 wt %. In further alternative embodiments, the loading fraction of the nano-scale materials may be adjusted within this range as generally understood by one of skill in the art so as to provide nanocomposites 100 having combinations of mechanical properties which are elevated above those of the un-reinforced matrix([0045]).

s 18 - 26, 28, 31-33, 36,  and 39-48  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20070142548, further in view of US20070131915.
Regarding claims 18 - 21, 26, 31 -33, 36, 40 - 41, and 46-  48, US’548 discloses methods for reinforcement of polymer matrices with low concentrations of uniformly dispersed at  least  one nanomaterials such as  102A  and  102B. The SWNTs are provided at loadings of approximately 0.02 to 0.1 wt %([0044]). The nano-scale reinforcements 102 may comprise nanoparticles 102A of elements, oxide and non-oxide ceramics, metallic alloys and intermetallics, or combinations thereof. In preferred embodiments, the nanoparticles 102A may comprise Titanium Dioxide, Yttrium Oxide, Zinc Oxide, Silicon Carbide, and Carbon or combinations thereof. The nanoparticles 102A are provided in the range of approximately 0.2 to 1.5 wt %, more preferably less than about 1 wt %. In an alternative embodiment, the nanoparticles 102A are provided in the range of approximately 0.2 to 0.5 wt %([0042]). The nano-scale reinforcement 102 may comprise carbon nanotubes([0043]). The CNTs 102B may comprise single walled carbon nanotubes (SWNTs) and/or multiple walled carbon nanotubes, MWNTs. SWNTs can be conceptualized as wrapping a one-atom-thick layer of graphite called graphene into a seamless cylinder, while MWNTs are multiple layers of graphite rolled upon themselves to form a tube shape. CNTs 102B possess diameters on the order of about 1 nm with tube lengths that can be many thousands of times larger. In one preferred embodiment, the CNTs 102B comprise SWNTs having lengths in the range of approximately 1 to 500 micrometers. In further embodiments, the SWNTs are provided at loadings of approximately 0.02 to 0.1 wt %([0044]). In another embodiment, a 
 The nanomaterials are provided within relatively low weight fractions, for example in the range of approximately 0.01 to about 0.4% by weight and distributed within the matrix by a magnetic mixing procedure to provide substantially uniform reinforcement of the nanocomposites. The reinforcement material preferably has at least one dimension of approximately 100 nm or less and is dispersed substantially uniformly within the matrix material. In one embodiment, the reinforcement material is present in a concentration between approximately 0.01% to less than about 1% on the basis of the weight of the composite material([0012]). The loading fraction of the nano-scale materials may be adjusted within this range as generally understood by one of skill in the art so as to provide nanocomposites 100 having combinations of mechanical properties which are elevated above those of the un-reinforced matrix([0045]).
US’548 discloses a predetermined, low weight loading of nanotubes is added to a substantially volatile solvent which is contained within a beaker or other vessel. In one embodiment, ethyl alcohol (EtOH) is a used as the volatile solvent, owing to its relatively high volatility and its low viscosity compared to the polymer resin. However, in alternative embodiments, other volatile solvents may be used, such as, in non-limiting embodiments, other alcohols and acetone. The size, and loading fraction of the nanotubes, may be varied, as discussed above([0053]). the CNTs 102B may comprise single walled carbon nanotubes (SWNTs) and/or multiple walled carbon nanotubes, MWNTs([0044]).The reinforcement material comprises carbon nanotubes (CNTs), which are first added to a substantially volatile solvent such as ethyl alcohol (EtOH). A 
But  it  is  silent  about  that  the  nanomaterial further  comprising  graphene oxide.
US20070131915  discloses a  method of making a dispersion of reduced graphite oxide nanoplatelets involves providing a dispersion of graphite oxide nanoplatelets and reducing the graphite oxide nanoplatelets in the dispersion in the presence of a reducing agent and a polymer. The reduced graphite oxide nanoplatelets are reduced to an extent to provide a higher C/O ratio than graphite oxide. A stable dispersion having polymer-treated reduced graphite oxide nanoplatelets dispersed in a dispersing medium, such as water or organic liquid is provided. The polymer-treated, reduced graphite oxide nanoplatelets can be distributed in a polymer matrix to provide a composite material.
Graphite nanoplatelets have recently attracted considerable attention as a viable and inexpensive filler substitute for carbon nanotubes in nanocomposites, given the predicted excellent in-plane mechanical, structural, thermal, and electrical properties of graphite. Graphite nanoplatelets in the form of graphene sheets are now known and each comprises a one-atom thick, two dimensional layer of carbon atoms. Graphene layers or sheets are predicted to exhibit a range of possible advantageous properties such as high thermal conductivity, mechanical stiffness and electronic transport that rival the remarkable in-plane, like-properties of bulk graphite([0004]). 

Thus,  it  would  have  been  obvious   to one  of  ordinary  skill  in the  art  at the  time  of  invention  by  applicant  to  use  the   reduced  graphene  oxide  to  substitute  at  least  some  of  the  SWNT,  motivated  by the  fact  that US20070131915 discloses that  Graphite nanoplatelets have recently attracted considerable attention as a viable and inexpensive filler substitute for carbon nanotubes in nanocomposites, given the predicted excellent in-plane mechanical, structural, thermal, and electrical properties of graphite. Graphite nanoplatelets in the form of graphene sheets are now known and each comprises a one-atom thick, two dimensional layer of carbon atoms. Graphene layers or sheets are predicted to exhibit a range of possible advantageous properties such as high thermal conductivity, mechanical stiffness and electronic transport that rival the remarkable in-plane, like-properties of bulk graphite([0004]).
The Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as 
Regarding claim 22, US20070142548 discloses that polyester is  used  to  make  composite([0014]).
Regarding claim 23, US20070142548 discloses that the nano-scale reinforcements 102 may comprise nanoparticles 102A of elements, oxide and non-oxide ceramics, metallic alloys and intermetallics, or combinations thereof. In preferred embodiments, the nanoparticles 102A may comprise Titanium Dioxide, Yttrium Oxide, Zinc Oxide, Silicon Carbide, and Carbon or combinations thereof([0042]).
Regarding claims 24, 28, and 43 - 44, US20070142548 discloses methods for reinforcement of polymer matrices with low concentrations of uniformly dispersed at least one nanomaterials such as 102A and 102B. The SWNTs are provided at loadings of approximately 0.02 to 0.1 wt %([0044]). The nano-scale reinforcements 102 may comprise nanoparticles 102A of elements, oxide and non-oxide ceramics, metallic alloys and intermetallic, or combinations thereof. In preferred embodiments, the nanoparticles 102A may comprise titanium dioxide, Yttrium Oxide, Zinc Oxide, Silicon Carbide, and Carbon or combinations thereof. The nanoparticles 102A are provided in the range of approximately 0.2 to 1.5 wt %, more preferably less than about 1 wt %. In an alternative embodiment, the nanoparticles 102A are provided in the range of approximately 0.2 to 0.5 wt %([0042]). The nano-scale reinforcement 102 may comprise carbon nanotubes ([0043]). The CNTs 102B may comprise single walled carbon nanotubes (SWNTs) and/or multiple walled carbon nanotubes, MWNTs. SWNTs can be conceptualized as 
US20070142548 discloses a predetermined, low weight loading of nanotubes is added to a substantially volatile solvent which is contained within a beaker or other vessel. In one embodiment, ethyl alcohol (EtOH) is a used as the volatile solvent, owing to its relatively high volatility and its low viscosity compared to the polymer resin. 
But  it  is  silent  about  that  the  nanomaterial further  comprising  graphene oxide.
US20070131915  discloses a  method of making a dispersion of reduced graphite oxide nanoplatelets involves providing a dispersion of graphite oxide 
Graphite nanoplatelets have recently attracted considerable attention as a viable and inexpensive filler substitute for carbon nanotubes in nanocomposites, given the predicted excellent in-plane mechanical, structural, thermal, and electrical properties of graphite. Graphite nanoplatelets in the form of graphene sheets are now known and each comprises a one-atom thick, two dimensional layer of carbon atoms. Graphene layers or sheets are predicted to exhibit a range of possible advantageous properties such as high thermal conductivity, mechanical stiffness and electronic transport that rival the remarkable in-plane, like-properties of bulk graphite([0004]). 
US20070131915 discloses that the reducing agent can comprise hydrazine hydrate for aqueous dispersions, N,N-dimethylhydrazine for organic (DMF) dispersions, or other suitable reducing agent effective to achieve deoxygenation of the graphite oxide nanoplatelets([0030]).
Thus,  it  would  have  been  obvious   to one  of  ordinary  skill  in the  art  at the  time  of  invention  by  applicant  to  use  the   reduced  graphene  oxide  to  substitute  at  least  some  of  the  SWNT,  motivated  by the  fact  that US20070131915 discloses that  Graphite nanoplatelets have recently attracted considerable attention as a viable 
The Examiner respectfully submits  that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits  that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding  claims  25, US20070131915 discloses that the dispersion of reduced graphite oxide nanoplatelets optionally can be filtered through a PVDF [poly(vinylidene difluoride)] membrane (0.2 micrometer pore size, Fisher Scientific) to yield PSS-coated graphitic nanoplatelets that can be re-dispersed readily in water upon mild sonication, forming stable black suspensions([0040]).

Regarding claims 39, 42 and 45, US20070142548 discloses that the nanoparticles 102A are provided in the range of approximately 0.2 to 1.5 wt %, more preferably less than about 1 wt %. In an alternative embodiment, the nanoparticles 102A are provided in the range of approximately 0.2 to 0.5 wt %([0042]). The carbon nanotubes 102B are provided in the range of approximately 0.01 to 0.1 wt %. In further alternative embodiments, the loading fraction of the nano-scale materials may be adjusted within this range as generally understood by one of skill in the art so as to provide nanocomposites 100 having combinations of mechanical properties which are elevated above those of the un-reinforced matrix([0045]).
Claims 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20070142548 and US20100056819, further  in  view  of  US 20110250451.
Combined teaching of US20070142548 and  US20100056819 discloses process set  forth  above, but  it  is  silent  about  printing. 
However,  US20110250451 discloses  that for some carbon nanotube dispersion applications, it is desirable to have a formulation that is suitable for a direct deposition process such as spin-coating, dip-coating, draw-down, screen-printing, etc([0007]).
Thus,  it  would  have  been  obvious  to one   of  ordinary  skill  in the  art  at the  time  of  invention  by  applicant  to  use printing  as  a  method  for  the  prior  art  combination’s  composition,  motived  by  the  fact   that  known  in the  art  that it  is  desirable  to  screen  print  CNT dispersion([0007]).
s 36 - 37 and 49 - 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20070142548 and US20100056819, further in view  of US7066732.
Regarding claims 36-37 and 49-50, combined teaching of US20070142548 and  US20100056819  discloses  the  processes  set  forth  above, but  it  is  silent  about the  specific polymerization.  
However, US7066732 discloses that curing lights that may be used to cure light activated composite materials. In many fields, composite materials, such as monomers and an initiator, are cured into durable polymers by use of a light source of appropriate wavelength to excite the initiator into initiating polymerization, and sufficient power to carry polymerization through to adequate completion.
Thus,  it  would  have  been  obvious  to one   of  ordinary  skill  in the  art  at the  time  of  invention  by  applicant  to  use  light  to  cure method  for  the  prior  art  combination’s  composition,  motived  by  the  fact  that US7066732 discloses curing lights of various configurations that use semiconductor light sources to provide light of a wavelength and power level desired to effect curing without  produce  extra  heat. In many fields, composite materials, such as monomers and an initiator, are cured into durable polymers by use of a light source of appropriate wavelength to excite the initiator into initiating polymerization, and sufficient power to carry polymerization through to adequate completion (col.1, lines 20-28).
Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20070142548 and US20100056819, further in view of US20060257575.

US20060257575 discloses the production of strongly adhering coatings on inorganic or organic metalized substrates can use a low-temperature plasma treatment and  the primary plasma gases  can  be  hydrogen  and  argon (abstract; [0025]). The adhesion properties of coatings (e.g. finishes, paints, printing inks or adhesives) on inorganic or organic metalized substrates are frequently inadequate. For that reason additional treatments have to be carried out in order to achieve satisfactory results([0002]).
Thus,  it  would  have  been  obvious  to one   of  ordinary  skill  in the  art  at the  time  of  invention  by  applicant  to exposing the  coating  under  the  condition  ste  forth  in  the  claim  29, motived  by  the  fact  that US20060257575 discloses the production of strongly adhering coatings on inorganic or organic metalized substrates can  use a low-temperature plasma treatment and  the primary plasma gases  can  be  hydrogen  and  argon (abstract; [0025]).
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. The rejections based  on  the  35  U. S. C  112 set  forth  in the  previous  office action  is withdrawn.  
The applicant argues that “the use of a generic dispersant or surfactant is mentioned throughout the secondary reference US ‘819 (e.g. see claims 7 and 12 and paragraphs [0121] and [0124] and example 1 A of US ‘819), without providing examples of the actually used surfactant or dispersant compounds, except for a single example in 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US20100056819  is  used to  show  that  graphene  oxide is  corresponds  to  CNT  and it  has  desired application  filed  and  availability([0005]).
 The applicant argues  that “the primary reference US ‘548 is totally silent regarding the use of dispersants or surfactants or stabilizing molecules of any type to assist in the stabilizing of an intermediate product comprising a liquid dispersion of carbon nanotubes in a solvent together with a polymer and one or more monomers for forming the polymer (by curing or polymerization). There is not the slightest hint or suggestion of the use of dispersants or surfactants or graphene or GO in the processing of the blend to obtain a stabilized liquid dispersion. Similarly there is no hint of the use of a dispersant or surfactant in solid state dispersions, for example comprising CNTs and a polymeric material. Also there is no hint or suggestion of a method of making of blends or dispersions of CNTs or other nanomaterials using a surfactant or dispersant to stabilize the dispersion in US ‘548. The fact that the product may or may not have similar properties to a known product is not relevant, since the features of the applicant’s claimed methods of forming stable dispersions are not obvious from the prior 
Applicant primarily argues that US’548 does not expressly teach the claimed GO  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that US’548 does not disclose the entire claimed invention.  Rather, US’819 is relied upon to teach claimed elements missing from US’548. US20100056819  is  used to  show  that  graphene  oxide is  corresponds  to  CNT  and it  has  desired application  filed  and  availability([0005]).
The applicant argues that “ US ‘548 claims methods of dispersing a reinforcement material in a polymer matrix. However the reinforcement material is only a single nanoscale material, namely carbon nanotubes. The method claimed does not include use of a surfactant or dispersant or stabilizing molecule consisting of graphene or graphene oxide to form a more stable dispersion of CNTs. The latter is claimed according to step b) in the above-amended independent claims 18, 24, and 31. This allows the use of dispersion as an intermediate product prior to curing or polymerization in the case a blend containing only the monomers of the desired polymeric matrix or material …... Paragraph [0044] of US ‘548 only discloses a geometric relationship between the chemical structure of a carbon nanotube and a two dimensional graphene platelet or sheet. Thus US ‘548 does not disclose or suggest liquid or solid dispersions containing graphene or methods of making stable suspensions or dispersions of carbon nanotubes containing graphene using surfactants or dispersants . In short, US ‘548 does not disclose or suggest any benefits would result from including graphene as a surfactant or dispersant in a method of dispersing of CNTs in a solvent for forming 
The Examiner respectfully submits that  US20070142548 discloses methods for reinforcement of polymer matrices with low concentrations of uniformly dispersed at least one nanomaterials such as 102A and 102B. The CNTs 102B may comprise single walled carbon nanotubes (SWNTs) and/or multiple walled carbon nanotubes, MWNTs. The nanoparticles 102A may comprise Titanium Dioxide, Yttrium Oxide, Zinc Oxide, Silicon Carbide, and Carbon or combinations thereof([0042]). US20070142548 discloses that the nanoparticles 102A are provided in the range of approximately 0.2 to 1.5 wt %, more preferably less than about 1 wt %. In an alternative embodiment, the nanoparticles 102A are provided in the range of approximately 0.2 to 0.5 wt %([0042]). The carbon nanotubes 102B are provided in the range of approximately 0.01 to 0.1 wt %. In further alternative embodiments, the loading fraction of the nano-scale materials may be adjusted within this range as generally understood by one of skill in the art so as to provide nanocomposites 100 having combinations of mechanical properties which are elevated above those of the un-reinforced matrix([0045]). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US20100056819  is  used to  show  that  graphene  oxide is  corresponds  to  CNT  and it  has  desired application  filed  and  availability([0005]).
In response to applicant's argument (see page 41 last paragraph to page  42, second  paragraph) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The  applicant  argues  that “the reasons for rejection in the 2nd paragraph on page 11 of the Office Action state that the combined prior art teaches “an invention with a substantially similar structure and chemical composition”. However it is well known that materials like nanoplatelets that necessarily have only one nanoscale dimension and nanotubes that have at least two nanoscale dimensions can have significant differences in properties. Thus the ability of graphene, graphene nanoplatelets, or graphene oxide to stabilize a dispersion of CNTs was not predictable prior to the applicant’s work disclosed in the instant specification.. See page  42, third paragraph to  page  43 , second paragraph.
The  Examiner respectfully  submits  that  the applicants are also referred to the recent 2007 CAFC decision regarding Abbott Labs v Baxter Pharm Products Inc.  The CAFC held that the new property of a prior art process does not render the process 
The  Examiner respectfully  submits  that the reference US’819 is a valid prior art because its filing date is Sep. 3, 2008, which is prior to applicant's provisional application filing date( response  to  the  applicant’s  argument  page  43, paragraph 3-4).
The  applicant argues that “substitute” implies that the carbon nanoplatelets totally replace the carbon nanotubes in composite materials and US ‘91 5 is thus teaching the opposite from the claimed invention by disclosing composite polymeric materials from which carbon nanotubes are excluded, because they are replaced by carbon nanoplatelets. The  applicant argues that US ‘915 that teaches away from the claimed invention cannot be combined with a reference like US ‘548 that teaches the opposite, namely composite materials containing carbon nanotubes, in order to establish a case of prima facie obviousness under 35 U.S.C. § 103 (a). The dispersions of the carbon nanoplatelets of US ‘915 do include a “polymer” that functions as a dispersion stabilizing molecule, because it is amphiphilic (claim 5). The term 
The  Examiner  respectfully  submits  that  “substitute”  means  replacing  at  least  a  part of the carbon nanotube. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). US20070131915 discloses that qraphite nanoplatelets have recently attracted considerable attention as a viable and inexpensive filler substitute for carbon nanotubes in nanocomposites, given the predicted excellent in-plane mechanical, structural, thermal, and electrical properties of graphite. Graphite nanoplatelets in the form of graphene sheets are now known and each comprises a one-atom thick, two 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731